DETAILED ACTION
This communication is response to the amendment filed 05/02/2022. Claims 1-17 are pending and presented for examination. Claims 11-17 are new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/2022, regarding claim 10, have been fully considered but they are not persuasive. 
Regarding claim 10, the claim limitations does not include “transfer the bus output data to a further bus coupler by the bus transmitting interface”. The claim does not include plurality of bus couplers. Thus, the claim is broader than claim 1. Examiner specifically note Applicants’ challenge to the references individually is not convincing of error in the Examiner’s position because all of the features of the secondary reference need not be bodily incorporated into the primary reference, but consideration should be given to what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art. (see In re Keller, 642 F.2d 413, 425 (CCPA 1981)); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.  Cir. 1986). Furthermore, the artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment (see Lear Siegler, Inc. v. Aeroquip Cprp., 733 F.2d 881, 889 (Fed. Cir. 1984)). Combination of Kuschke and Lewonig disclosed “when bus input data are received, specifying a control signal based on the received bus input data and performing a relaying of the bus input data in the network based on the specified control signal (see Kuschke, ¶ 0013: The internal data telegram is relayed to the internal interface and is output to the ring-shaped transmission path. When the internal data telegram passes through the corresponding bus user on the ring-shaped transmission path, each bus user connected to the internal interface exchanges the payload data intended for the bus user with the internal data telegram circulating on the transmission path, wherein the bus user is able to extract payload data from a data block, associated with the bus user, in the data field of the internal data telegram, to extract internal control information from the at least one state information field of the internal data telegram; ¶ 0038: the internal data telegram is relayed to the internal interface of the bus coupler and is output on the ring-shaped transmission path).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0060855 to Kuschke et al. (hereafter Kuschke) in view of CA 2923000 C to LEWONIG et al. (hereafter Lewonig).

Regarding claim 10, Kuschke discloses a a method for operating a bus coupler for a network, in particular for an optical ring network (see Kuschke, Fig 1; ¶ 0001 and ¶ 0006), comprising: 
receiving participant input data (see Kuschke, Fig 1; ¶ 0013; ¶ 0023; ¶ 0049; ¶ 0055); 
generating bus transmitting data based on the received participant input data, the bus transmission data including bus control data (see Kuschke, ¶ 0013: The internal data telegram is relayed to the internal interface and is output to the ring-shaped transmission path. When the internal data telegram passes through the corresponding bus user on the ring-shaped transmission path, each bus user connected to the internal interface exchanges the payload data intended for the bus user with the internal data telegram circulating on the transmission path, wherein the bus user is able to extract payload data from a data block, associated with the bus user, in the data field of the internal data telegram, to extract internal control information from the at least one state information field of the internal data telegram, and to insert payload data into the data block, associated with the bus user, of the data field of the internal data telegram, and to insert its internal control information into the at least one state information field of the internal data telegram; ¶ 0024: each bus user has a device for generating internal control telegrams, each containing a start identifier; ¶ 0049; ¶ 0055), 
when bus input data are received, specifying a control signal based on the received bus input data and performing a relaying of the bus input data in the network based on the specified control signal (see Kuschke, ¶ 0013: The internal data telegram is relayed to the internal interface and is output to the ring-shaped transmission path. When the internal data telegram passes through the corresponding bus user on the ring-shaped transmission path, each bus user connected to the internal interface exchanges the payload data intended for the bus user with the internal data telegram circulating on the transmission path, wherein the bus user is able to extract payload data from a data block, associated with the bus user, in the data field of the internal data telegram, to extract internal control information from the at least one state information field of the internal data telegram; ¶ 0038: the internal data telegram is relayed to the internal interface of the bus coupler and is output on the ring-shaped transmission path).
Kuschke discloses relaying of the bus input data to the bus coupler but does not explicitly disclose the relaying is performed based on the control signal.
However, Lewonig discloses performing relaying of the bus input data to the in the network based on the specified control signal (see Lewonig, page 16 lines 3-8: depending on the control effected by the application controller (microcontroller 10), the bus coupler either routes the data to the ring bus in that the data is directly exchanged between the two data communication interfaces 3.11, 3.12; 3.21, 3.22; 3.31, 3.22 of the bus coupler or it blocks the data from being so routed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lewonig and incorporate it into the system of Kuschke to achieve a bus coupler for efficient data communication (see Lewonig, Abstract).

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,878,236 to Kleineberg et al. discloses method for coupling segments of a bus system. Each bus coupler converts the signals on its bus system and transmits them via the connecting path to the other bus coupler, which acts on the bus accordingly. A bus system uses data and control lines, the data lines having valid values at times determined by the control lines.
US Patent 9,130,773 to Buttner et al. discloses a control computer 1 as well as the three bus stations 21, 22, 23 or, respectively, the bus couplers and bus terminals in the three bus stations are interconnected in series as a ring bus via the data-transmission path 2 and/or via the internal connection in the bus stations. Therefore, upon being outputted by the control computer 1, a telegram runs via the transmission path 2 to the first bus station 21, wherein the telegram is received by the bus coupler 221 in the first bus station 21 and is then forwarded via the internal connection by the one bus terminal 213 to the next. The second bus coupler 212 at the other end of the first bus station then, when the telegram has passed through the first bus station 21, transmits it to the second bus station 22 via the transmission path 2, wherein the bus coupler 221 of the second bus station 22 internally forwards the telegram to the downstream bus terminals 222.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464